Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in response to amendments submitted 5-18-2022. Claims 1-4, 7-14 and 17-20 are pending. Claims 1, 4, 7, 8, 11, 14, 17 and 18 have been amended. Claims 5, 6, 15 and 16 have been cancelled.

Affidavit – 37 CFR 1.132
The affidavit traversing the rejection  under 37 CFR 1.132 and amendments filed 5-18-2022 are sufficient to overcome  the 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards a computerized real-time investment risk management method for computer system. The computerized real-time investment risk management method involves providing a computer module for entering, storing and retrieving a set of model portfolios, and one investment portfolio. A computer analytics engine is provided to calculate a first set of Adjusted Closing Price (ACP), Daily Price Returns (DPR) and Daily Total Returns (DTR) for a set of securities for each day within a historical time period using the historical financial market data. A first set of risks and annualized returns are based on DTR for a set of particular time windows on a rolling basis within the historical time period and going forward on a daily basis. A computer graphic engine is provided to use return and risk as axes for analytic graphs to visually display the first set of risks and annualized returns.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action. Furthermore, the art rejection was withdrawn because the prior art of record, either individually or in combination, did not teach each and every element of the claims.

Furthermore, the prior art of record does not teach:
providing a computer system for displaying graphics and running computer operating systems;
providing a computer module for retrieving historical financial market data of a historical time period wherein said historical financial market data include data of a set of securities and daily financial market data for said set of securities;
providing a computer module for entering, storing and retrieving a set of model portfolios, and at least one investment portfolio;
providing a computer analytics engine, wherein said computer analytics engine calculates a set of Adjusted Closing Price (ACP), Daily Total Returns (DTR) based on said set of ACPs for said set of securities for each day within said historical time period using said historical financial market data;
and a set of annualized risks and returns based on said DTRs for a set of particular time windows on a rolling basis within said historical time period and going forward on a daily basis for the set of securities or said at least of one investment portfolio comprised of a combination of securities;
and providing a computer graphic engine wherein return and risk are used as axes for analytic graphs to visually display the set of annualized risks and returns, said analytic graphs showing visual relationships between the set of annualized risks with returns.

For this reason, claims 1 and 11 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant’s disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691